United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1903EA
                                   _____________

Pamela Hill,        *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Kenneth S. Apfel, Commissioner,       *
Social Security Administration,       *     [UNPUBLISHED]
                                      *
                   Appellee.          *
                                _____________

                            Submitted: November 20, 1997
                                Filed: November 26, 1997
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and PIERSOL,* District Judge.
                           _____________

PER CURIAM.

    Pamela Hill appeals the district court's grant of summary judgment upholding the
Commissioner's decision to deny Hill disability insurance benefits. After careful review
of the administrative record and the parties' briefs, we conclude substantial evidence
supports the decision of the Commissioner that Hill is not disabled for social security
purposes and the judgment of the district court was correct. Accordingly, we affirm.
See 8th Cir. R. 47B.


      *
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-